Citation Nr: 1400832	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-27 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran had active service from September 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied a rating in excess of 20 percent for lumbosacral strain.  In October 2012, the Board remanded this matter for additional development and it returns for further appellate review.   

During the pendency of the appeal, the agency of original jurisdiction (AOJ), in an April 2013 rating decision, granted service connection for radiculopathy of the right lower extremity as related to the service-connected lumbosacral strain and assigned an initial 10 percent rating, effective November 30, 2012. While the Veteran did not appeal the April 2013 rating decision with respect to the propriety of the rating assigned for his right lower extremity radiculopathy, such issue is part and parcel of his claim of entitlement to a higher rating for his lumbar spine disability as the rating criteria governing the evaluation of that disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2013).  Therefore, the Board has jurisdiction over such issue and it has been included on the title page of this decision. 

The Board notes that, in addition to the paper claims file, there are paperless, electronic claims files associated with the Veteran's claims including Virtual VA and Veterans Benefits Management System (VBMS).  A review of the Virtual VA claims file reveals additional VA treatment records dated through November 2012, which were considered by the AOJ in the April 2013 supplemental statement of the case.  The remainder of the documents in the Virtual VA and VBMS files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board observes that the Veteran's VBMS file indicates that he is represented by an agent or private attorney.  However, such appears to be in error as the paper claims file includes a properly executed VA Form 21-22 appointing Veterans of Foreign Wars of the United States (VFW) as the Veteran's representative, all adjudicating documents have been sent to VFW, and such organization has provided the Veteran representation throughout this appeal.  Furthermore, a copy of the necessary VA Form 21-22a to change the Veteran's power of attorney to an agent or private attorney (from VFW) is not associated with either the paper or virtual claims files.  Additionally, under 38 C.F.R. § 20.1304(b), the Board is not obligated to accept a change in representation more than 90 days following notification of certification and transfer of records to the Board, except where the appellant demonstrates on motion that there was good cause for the delay.  In the present case, an April 2013 letter informed the Veteran that his claim had been returned to the Board.  In July 2013, the Veteran's representative of record, the VFW, filed an Informal Hearing Presentation.  Since that time, the Veteran has not filed a motion demonstrating that there was a good cause for his delay in requesting a change of representation, if one was indeed made.  As there has been no motion by the Veteran, the Board is not obligated to accept a change of representation at this time, if one has been made, and will continue to acknowledge the VFW as the Veteran's representative of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The VA medical records associated with the virtual claims file following the last Board remand indicate that there are outstanding Social Security Administration (SSA) records.  Specifically, in a March 2012 VA medical record, a VA medical provider noted that the Veteran had been denied SSA disability benefits.  Additionally, in an August 2012 VA medical record, a VA medical provider documented that the Veteran had provided a form for him to complete regarding his back disorder for SSA disability purposes.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

The Board notes that, although the AOJ has already associated VA medical records dated through November 2012 with the Virtual VA claims file, the Veteran receives continuing treatment from the Washington VA Medical Center.  Therefore, any VA treatment records dated from November 2012 to the present should be obtained on remand.

Following the association of the requested evidence, the AOJ should review the newly obtained records and conduct any additionally indicated development, to include affording the Veteran another VA examination, deemed necessary for the adjudication of his claims.  If such an examination is scheduled, the Board notes (as it did in the October 2012 Board remand), that the RO has essentially attributed all pathology associated with the low back as part of the service-connected low back strain without regard to any signs and symptoms that may be due solely to nonservice-connected disc disease.  The Board thus previously determined that it would also attribute all pathology associated with the low back with the service connected low back strain.  Accordingly, if the AOJ finds that a VA examination is necessary, it should include an evaluation of all pathology associated with the back.  



Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The AOJ should obtain VA treatment records from the Washington VA Medical Center dated from November 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following the association of the requested evidence, the AOJ should review the newly obtained records and conduct any additionally indicated development, to include affording the Veteran another VA examination, deemed necessary for the adjudication of his claims.  If an examination is scheduled, all pathology associated with the low back should be considered part of the service-connected low back strain without regard to any signs and symptoms that may be due solely to nonservice-connected disc disease.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A.  JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


